Bullee and Grose, Judges,
concurred.
In Taunton v. Costar, 7 Term Rep. 432, the head note is, — “A tenant, holding over after the expiration of his term, cannot distrain his landlord’s cattle, which were put upon the premises by way of taking possession.”
In this case, Lord KeNYON says, — “ The case is too plain for argument. Here is a tenant from year to year, whose term expired upon a proper notice to quit; and because he holds over in defiance of law and justice, he now attempts to convert the lawful entry of his landlord into a trespass. If an action of trespass had been brought, it is clear that the landlord could have justified under the plea of liberum tene-mentum. If indeed the landlord had entered with a strong hand to dispossess the tenant by force, he might have been indicted for a forcible entry; but there can be no doubt of his right to enter upon the land at the expiration of the term. There is not the slightest pretence for considering him as a trespasser in this case.”
And again, Lord Kenyon remarked, in Argent v. Durrant, 8 T. R. 403,—“ In trespass, the defendant pleaded not guilty; and if he might *234give in evidence that at the time of the trespass the freehold was in such a one, and he, as his servant and by his command, entered, was the question : and it was said, by Coke, that the same might so be well enough,” — citing 1 Leon. 301.
And see to the same effect Dodd v. Kyffin, 7 Term Rep. 354; Bartholomew v. Ireland, Andrews 108.
In Gilbert’s Ev. 258 it is said, —“ In trespass, on not guilty, the defendant may give in evidence that the right of freehold was in J. S., and that he by his command entered; for if the defendant entered by the command of J. S.,it is the same as if J. S. entered, and consequently, if J. S. hath the right, the estate is vested in him by the entry, and consequently the defendant is no trespasser on the plaintiff.”
In Harvey v. Brydges, 14 M. & W. 437, Parke, B., lays down the law in these terms: “ Where a breach of the peace has been committed by a freeholder, who, in order to get possession of his land, assaults a person wrongfully holding possession of it against his will, although the freeholder may be responsible to the public in the shape of an indictment for a forcible entry, he is not liable to the other party. I cannot see how it is possible to doubt that it is a perfectly good justification, that the plaintiff was in possession of the land against the will of the defendant, who was the owner, and that he entered upon it accordingly, even though in so doing a breach of the peace was committed.” Aldeeson, B., concurred.
And this doctrine has been fully confirmed in Blades v. Higgs, 10 C. B. N. S. 713. See, also, Pollen v. Brewer, 7 C. B. N. S. 371; Davison v. Wilson, 11 Ad. and E. N. S. 890 (63 Eng. Com. Law); Burling v. Read, 11 Ad. and E. N. S. 905; Davis v. Burrell, 10 C. B. 821; Patrick v. Colerick, 3 M. & W. 483.
The result of English authority then is, that an entry by the landlord with force is illegal only to the extent of the penalties provided by the statutes of forcible entry and detainer, or other criminal process, and that no right of common law action by the tenant is to be inferred from the statutory prohibition.
If we turn now to the American cases, we shall find the law, as indicated by the English authorities, even more strongly and unequivocally maintained. Such is the purport of the decisions, without disturbance of the current, setting in one direction, in the States of Massachusetts, New York, Pennsylvania, North Carolina, South Carolina, New Jersey, Kentucky, Missouri, and probably in some other jurisdictions. And in our own State, although the subject does not seem to have been largely discussed (perhaps because the principle has been regarded as too firmly established to admit of serious question), the authorities point unmistakably in the same direction. See Wilde v. Cantillon, 1 Johns. Cas. 123; Hyatt v. Wood, 4 Johns. 150; The People v. Leonard, 11 Johns. 504; Ives v. Ives, 13 Johns. 235; Jackson v. Morse, 16 Johns. 197; Erwin v. Olmstead, 7 Cow. 229; Jackson v. Farmer, 9 Wend. 201; The People v. Van Nostrand, 9 Wend. 50; Livingstone v. Tanner, 14 N. Y. 64; The People v. Field, 52 Barb. 198; S. C. 1 Lansing *235242; Kellam v. Janson, 17 Pa. St. 467; Zell v. Ream, 31 Pa. St. 304; Overdeen v. Lewis, 1 W. & S. 90; Johnson v. Hannahan, 1 Strob. 313; Walton v. File, 1 Dev. & B. 567; Tribble v. Frame, 7 J. J. Marsh. 599; Beecher v. Parmele, 9 Vt. 352; Yale v. Seely, 15 Vt. 221; Hodgeden v. Hubbard, 18 Vt. 504; Mussey v. Scott, 32 Vt. 82; Todd v. Jackson, 2 Dutch. 525; Krevet v. Meyer, 24 Mo. 107; Fuhr v. Dean, 26 Mo. 116; Rawson v. Morse, 4 Pick. 127; Sampson v. Henry, 13 Pick. 36; Meader v. Stone, 7 Met. 171; Miner v. Stevens, 1 Cush. 485; Mugford v. Richardson, 6 Allen 76; Hilbourne v. Fogg, 99 Mass. 11; Curtis v. Galvin, 1 Allen 215; Moore v. Mason, ib. 406; Winter v. Stevens, 9 Allen 526; Merriam v. Willis, 10 Allen 118; Pratt v. Farmer, ib. 519; Morrill v. De la Granja, 99 Mass. 383; Brown v. Cram, 1 N. H. 169; Kingsbury v. Pond, 3 N. H. 511; Ferrin v. Symonds, 11 N. H. 365; Chellis v. Stearns, 22 N. H. 315; Forsyth v. Morse, Rockingham, June, 1870, not yet reported;— and see Taylor’s Landlord and Tenant, sec. 782 ; 1 Washb. R. P. 540, 541.
In Hyatt v. Wood, 4 Johns. 150, it is held that “ if a person, having a legal right of entry on land, enters by force, though he may be indicted for a breach of the peace, yet he is not liable to a private action of trespass for damages at the suit of the person who has no right, and is turned out of possession,” Spencer, J., saying, — “ It may be laid down as an axiom, that no man can recover upon a claim of right to property against another, whose rights to the subject-matter are superior to those of the person so claiming damages for a violation of his supposed rights. At common law, and prior to the statutes to prevent forcible entries, wherever a right of entry existed, the disseisee might lawfully regain the possession by force. (2 Hawk. P. C., ch. 64.) In a case bearing analogy to the present, of personal property, the right of recaption exists, with the caution that it be not exercised riotously, or by a breach of the peace; for should these accompany the act, the party would then be answerable criminally; but the riot or force would not confer a right on a person who had none, nor would they subject the owner of the chattel to a restoration of it to one who was not the owner.”
Hawkins, cited above, is thus (2 P. C., ch. 64, p. 29): "He who is wrongfully dispossessed of his goods, may justify the retaking of them by force from the wrong-doer, if he refuse to redeliver them ; for the violence which happens through the resistance of the wrongful possessor, being originally owing to his own fault, gives him no just cause of complaint, inasmuch as he might have prevented it by doing as he ought.”
In Jackson v. Farmer, 9 Wend. 201, Nelson, J., after declaring the principle as asserted in Hyatt v. Wood, and affirmed in Ives v. Ives, says, — “ This position, apparently harsh, and tending to the public disturbance and individual conflict, is abundantly supported by authority, and must be considered the law of the land,” — citing 3 Bl. Com. 5, 174; 1 Hawk. 274; 7 T. R. 43, &c., &c. He continues: “ It was the abuse of this summary power to right one’s self by entry, where the *236riglit of entry existed, which gave rise to the numerous English statutes against forcible entry and detainer, of which our old act was substantially a copy ; and in these acts and the common law remedy by indictment are to be found the only protection of the party thus forcibly dispossessed. They punish certainly the -force, and in some cases make restitution of the possession, but so far as the civil remedy is concerned, there is none but- what is afforded by those acts.”
The New York Revised Statutes provide that no entry shall be made into any lands or other possessions, but in cases where entry is given by law; and in such case in a peaceable manner, not with a strong hand or multitude of people.” Commenting upon this statute, MORGAN, J., in the very recent case of The People v. Fields, 1 Lans. 242, says, — “ In some few cases judges have advanced the doctrine that any entry, even by the person entitled to the possession, is unlawful, if made against the will of the party in possession. Such a view of the statute is clearly contrary to the decisions of our own courts, and to the policy of the law (see 1 Washb. R. P. 540). Our statutes do not interfere with the common law right of justifying, in an action of trespass quare clausum fregit, even a forcible entry.”
The Vermont cases may seem to be somewhat conflicting. In Beecher v. Parmele, 9 Vt. 352, Redfield, J., says, — “ It is now well settled that an intruder * * in quiet possession of land, * * may be forcibly expelled by the owner, * * so far as the land is concerned. If the owner is guilty of a breach of the peace and trespass on the person of the intruder, he is liable for that, hut Ms possession is lawfuland trespass was held not to lie against him. And to the same effect is Yale v. Seely, 15 Vt. 221, and Hodgeden v. Hubbard, 18 Vt. 504.
But in Dustin v. Cowdry, 23 Vt. 631, the court held a different doctrine, placing the decision upon the authority of the then recent decisions of Newton v. Harland, 1 M. & G. 644, and Hillary v. Gay, 6 C. & P. 284, the court, after a full consideration of these cases, remarking, — “ This is the latest declaration of the courts of Westminster Hall upon this subject. * * We have no disposition to add anything in regard to the true construction of law as derived from the decisions of the courts of Westminster Hall, and we think the decisions of the English courts as to the common law or the construction of ancient statutes are to be regarded of paramount authority.”
Now, concerning these English cases,—Hillary v. Gay and Newton v. Harland (the only two English cases which seem to be in opposition . to the otherwise uniform current of English authority), — it is sufficient to- remark that, in the latter case, Alderson, B., dissenting from the opinion of the majority of the court, denied the authority of the former nisi priiis decision, which was subsequently disowned in Harvey v. Brydges, 14 M. & W. 437; that the authority of Newton v. Harland was" “ much questioned ” by Creswell, J., in Davis v. Burrell, 10 C. B. 825; substantially overruled in Pollen v. Brewer, 7 C. B. N. S. 373 (opinion by Earle, C. J.); and that the supposed authority of both cases, shaken .as we have seen by the subsequent English cases, was expressly rejected *237in the comparatively recent case of Blades v. Higgs, 10 C. B. N. S. 713.
And, therefore^ regardful still, and properly so, of the “ paramount authority ” of the English decisions as to the common law, the court in Vermont came at last to the conclusion, in Mussey v. Scott, before referred to, that where a landlord, having a right of entry, violently broke into the premises during the temporary absence of the tenant, he was considered nevertheless to have acquired a lawful possession thereby, which he might defend by force against the tenant; thereby substantially overruling its previous decision in Dustin v. Cowdry. If the court in Vermont has in a still more recent case (Whittaker v. Perry, 38 Vt. 107) reaffirmed the doctrine of Dustin v. Oowdry, its respect for the authority of Westminster Hall would seem to be dimin-nislied, unless, as it occurs to us, the earlier and later cases in that State may, upon a careful examination of the facts in the several cases, be found, after all, not to be seriously conflicting, nor, upon the whole, opposed to the general course of English and American authority. So it will be found on examination that some of the earlier Massachusetts decisions are founded upon the supposed authority of the exploded cases of Hillary v. Gay and Newton v. Harland; while, the later cases"iiiTíIat~State‘'áre in full accordance with the modern doctrine.
Perhaps this remark applies only to the first reported case of Sampson v. Henry, 11 Pick. 379, where Mr. Justice Wilde lays down the broad proposition that “ the law does not allow any one to break the peace and forcibly to redress his private wrongs. He may make use of force to defend his lawful possession; but, being dispossessed, he has no right to recover possession by force and by a breaclnof the peace ” — a proposition not very objectionable in the abstract, but which is not always to be received in its unrestricted terms and without qualification. It was a mere dictum of the learned judge, not called for by the case, which was trespass for an assault, in which the defendant claimed the right, as stated in the opinion of the court, “ not only of breaking open the house and entering therein with force and violence, but also of committing an assault with a dangerous weaponand the real purport and substance of the decision is all that the case called for, namely, that inasmuch as improper force was used, trespass for an assault lay. In the same case, 13 Pick. 36, it was expressly held that trespass guare clausum did not lie.
In Miner v. Stevens, 1 Cush. 482, Judge Wilde cites with approval those English and New York cases which hold.that possession may be regained by force, and that trespass guare clausum will not lie in such a case, and declares this to be the law of Massachusetts, notwithstanding the statute against forcible entry and detainer. To the same effect is Curtis v. Galvin, 1 Allen 215, and Moore v. Mason, ib. 406, in both which cases the entry was forcible; and in Winter v. Stevens, 9 Allen 526, where the entry was made by the owner, accompanied by five men, the tenant being ejected by force, Bigelow, C. J., says the tenant “ was liable to be ejected by force, if it was used reasonably, without *238committing a breach of the peace, and was not disproportionate to the exigency.”
In Meader v. Stone, 7 Met. 151, whei'e the defendant broke out a pane of glass, unfastened the window on the inside, and effected an entrance, and then carried off doors and windows, the tenant being in actual possession, Shaw, C. J., says, — “ However such entry by force might subject the landlord to penalties for a breach of the law criminally, it confers no right of action on the tenant thus holding without any right of possession.” To the same general tenor and effect are all the Massachusetts cases before referred to.
In the cases cited from the Missouri Reports, it is held that although the ousted tenant may, in some cases, have a remedy by statutory pro- ' cess of restitution, he cannot maintain trespass against the landlord.
In Brown v. Cram, 1 N. H. 171, it is held that a mortgagor in possession is merely the tenant at sufferance of the mortgagee, who, unless expressly restrained by the provisions of the deed, may at his pleasure enter and thereby put an end to such tenancy, Bell, J., saying, — “ It was contended on the part of the defendant that the mortgagee, under whom the plaintiffs claim, entered forcibly and unlawfully ; but it is unnecessary to determine that fact, for it is clear that if a person having a right of possession resort to force to obtain possession, the law considers such possession as rightful, although it will punish him in a criminal prosecution for the violation of the public peace by which he obtained it,”—citing Taunton v. Costar and Hyatt v. Wood. To the same effect is Chellis v. Stearns, before cited.
The English case, Blades v. Higgs, 10 C. B. N. S. 713, bears a stronger resemblance to the present case than does any other that has fallen under our observation, and, because of its pertinency to the present discussion, we quote the opinion by EaRLE, C. J., in full, — premising that counsel, in argument, had reviewed at length the English decisions to which reference has now been made: — “ The declaration in this case was for an assault and battery. The substance of the justification was, that the plaintiff, having wrongfully in his possession rabbits belonging to the defendants (we consider the servants here the same as the master), and being about to carry them away, the defendants requested him to refrain, and, on his refusal, molliter manus impos-uerunt, and used no more force than was necessary to take the rabbits from him. To this the plaintiff has demurred, and thereby admits that he was doing the wrong, and that the defendants were maintaining the right, as alleged; and lie contends that the defendants are not justified in using necessary force, on account of the danger to the public peace; but he adduces no authority to support his contention. The defendants, likewise, have failed to adduce any case where the justification was supported without an allegation to explain how the plaintiff took the property of the defendant and became the holder thereof. But the principles of law are in our judgment decisive to show that the plea is good, although that allegation is not made. If the defendants liad actual possession of the chattels, and the plaintiff took them from *239them against their will, it is not disputed that the defendants might justify using the force sufficient to defend their right apd retake the chattels ; and we think there is no substantial distinction between that case and the present; for, if the defendants were the owners of the chattels, and entitled to the possession of them, and the plaintiff wrongfully detained them from them after request, the defendants, in law, ■would hare the possession, and the plaintiff’s wrongful detention against the request of the defendants would be the same violation of the right of property as the taking of the chattels out of the actual possession of the owner.
“ It has been decided that the owner of land entitled to the possession may enter thereon and use force sufficient to remove a wrong-doer therefrom.
“ In respect of land, as well as chattels, the wrong-doers have argued that they ought to be allowed to keep what they are wrongfully holding, and that the owner cannot use force to defend his property, but must bring his action, lest the peace should be endangered if force was justified. See Newton v. Harland, 1 M. & G. 644. But in respect of land, that argument has been overruled in Harvey v. Brydges, 14 M. & W. 442. [The learned judge then repeats the language of Pabice, B., already quoted in this opinion.]
“ In our opinion, all that is so said of the right of property in land applies, in principle, to a right of property in a chattel, and supports the present justification. If the owner was compellable by law to seek redress by action for a violation of his right of property, the remedy would be often worse than the mischief, and the law would aggravate the injury instead of redressing it. For these reasons, our judgment is for the defendants.”
And see Hilliard on Remedies for Torts 207 ; 2 Selw. N. P. 1328 ; 4 Bouv. Inst. 37 Taylor’s L. & T., sec. 782, where it is said, — “As to a tenant at will, or by sufferance, although he may maintain trespass against a wrong-doer, he cannot against his landlord, even if violently dispossessed ; for an entry by the landlord determines his tenancy.”
Prof. Washburn (1 Real Prop. *895-*397) reviews at some length the English and American cases, remarking that “ the law, as generally adopted in the United States, may be assumed to be substantially as laid down by Baron Pabke” in Harvey v. Brydges; and sums up as follows : “ Upon a review of all these cases, the weight of authority seems to be in favor of the common law right of the owner of land to recover possession of his premises by force, of which another is wrongfully in possession, provided no more is employed than becomes nec- > essary by the resistance interposed by the tenant to prevent his regain-ling possession peaceably, especially if his entry be peaceable.” ■
* And-to this conclusion we are inclined to subscribe, regarding it as founded upon reason as well as authority. ,
We think it will be found, upon a careful examination of the cases, that the opposite conclusion, reached by some judges in earlier times, rests mainly upon a ground not available in this State, namely, that *240the statutes of forcible entry and detainer have by implication superseded and forbidden the summary remedy afforded and justified by the common law.
i Since the repeal of our statute forbidding forcible entries, no such implication can be suggested by the plaintiff here. On the contrary, the argument, if any is to be drawn from the repeal of the statute, would seem to be, that the rights of parties to redress by entry is to be regarded as sustained by the principles of the common law.
With regard to the second and third counts, which charge an assault merely, without alleging a breaking of the plaintiff’s close, if the plaintiff’s possession was unlawful, and the defendant had the right of possession, it follows, upon the principles before stated, that either by reason of license, express or implied, or by force of the defendant’s right of possession of the chattels, the defendant, having entered upon the premises, would be justified in taking by force, if necessary, the property improperly withholden, and in resisting, by force sufficient for the purpose, the attempted retention of the property by the plaintiff or his wife.
The circumstances of the present case, however, are much stronger in favor of the defendant’s justification than those of any case to which we have adverted by way of illustration and analogy.
The demurrer admits that the plaintiff, having been removed from office, had no right to retain the custody of the property belonging to the government; that Gilchrist, having been appointed to the office, had the right to the custody and control of the property ; that it was necessary, in order to the removal of the property to the new post-office, that Gilchrist should avail himself of the assistance of his servant, the defendant.
The property was wrongfully detained by the plaintiff. It was publie property. The plaintiff was but the custodian and agent of the government, holding the public property by the mere acquiescence of the government, whose prohibition of such retention of the property and right of supreme control is indicated by the appointment of Gilchrist as its agent in the place of the plaintiff. Says Bell, J., in Chellis v. Stearns, “ It is on the presumed assent of the mortgagee that the mortgagor shall occupy the premises * * so long as the mortgagee acquiesces, without any entry or prohibition, that it is held no action of trespass can be maintained for such occupation.”
Gilchrist was the agent of the government and the representative of the public, asserting the rights of his principals, as he was bound to do. His authority was not a mere incident to his office, nor an implica-, tion from public necessity, but it was expressly conferred by the same statutes which prescribe the duties of the retiring postmaster. j
“ Every postmaster shall keep an office in which one or more person:^ shall attend on every day on which a mail shall arrive, * *' for tlm purpose of performing the duties thereof; and it shall be the duty of the postmaster, at all seasonable hours, on every day of the week, to deliver, on demand, any letter, paper, or packet to the person entitled to, or authorized to receive, the same.” 4 U. S. Stat. 105.
*241“Every postmaster shall keep a record, in his office, of all postage-stamps and envelopes, and of all postal books, blanks, or property l-eceived from his predecessor in office, or from the post-office department, or from any of its agents, &c., &c.; and these records shall be preserved and delivered over to bis successor in office,” &c., &c. 12 U. S. Stat. 702, Act of March 8, 1863, sec. 4.
The postmaster-general is authorized to make all needful rules and regulations for the conduct of the postal service of the country, — 5 U. S. Stat. 80 ; and these regulations have the force and effect of positive law. United States v. Roberts, 9 How. 501.
Gilchrist had been appointed postmaster, and, as well as the defendant, his assistant, had taken the oath of office; and it is to be presumed that they had complied with all the requirements of law pertaining to their official duties and rights. United States v. Bachelder, 2 Gall. 15; Ronkendorff v. Taylor, 4 Pet. 349. No particular form of removal of a postmaster is prescribed. If the incumbent have notice that he has been removed and another appointed, and the appointing power in fact make such appointment and recognize the appointee as the legal officer, it is sufficient. Ex parte Hennen, 13 Pet. 230.
Upon the appointment of a postmaster and the execution of his bond, taking the oath of office and receiving his commission (all which formalities are to be presumed from the fact that he acts in an official character, with the recognition of the proper department — Ronkendorff v. Taylor, before cited), “ he is authorized to take charge of the office.” Reg. of the P. O. Dept. (promulgated March 1, 1866), sec. 2.
“ All instructions, circulars, and orders received by a postmaster from any officer of the department, are to be filed in the office and turned over to his successor. In like manner he will turn over to his successor * * as public property, all desks, cases, and other furniture and fixtures, and all books, maps, blanks, stationery, and other articles which have either been furnished to him as postmaster, or have been charged and allowed at any time, and which may remain on hand when the vacancy or discontinuance occurs.” Regulations, sec. 31.
It is apparent, therefore, that Gilchrist and his' agent had the right by law to demand and receive this property, and that the defendant, by refusal to deliver it on demand, became a wrong-doer.
This action is trespass quare clausum. The gist of the action is the violation of the plaintiff’s possession. If the defendant was justified in entering on the premises, the suit cannot be maintained. Wendell v. Johnson, 8 N. H. 222. The plaintiff must prove such a lawful possession as the defendant has no right to disturb. Inhabitants of Dunstable v. Thacher, 3 Met. 242.
The defendant entered for a lawful purpose upon premises to which the public at all seasonable times had the right of access.
The postmaster, the defendant, was required by law to keep an offi ce for the accommodation of, and open to, the public. Although the title to the land may have been in the plaintiff, the post-office department was dedicated by him to public uses, as required bylaw, and “ was then *242and there being used solely and exclusively for the purposes and business of [a] post-office.” It was, pro tempore,, not the plaintiff’s close ; but it was a public place, and, by the very nature of the business to which it was appropriated, every person having official transactions with the acting postmaster, or who has any interest in the property under his charge, is, in legal contemplation, licensed to go into the office. Burnett v. The State, 80 Ala. 19; 1 Bishop Crim. Law, sec. 316. The post-office establishment is created for public convenience, and the government, by its agents, “ have the management and control of the whole concern.” Story’s Bailments, sec. 462.
The entry of the defendant, then, as the servant of Gilchrist, being-warranted by law and attended with no unnecessary force, was not a trespass. 2 Selw. N. P. 1328.
In a ease like the present, it would seem that considerations of public policy, not to say necessity, do not require that a postmaster should be compelled to resort to the dilatory process of a mandamus, or an information in the nature of a quo warranto, in order to obtain the custody of public property to the retention of which the plaintiff had no pretence of right.
Our conclusion is’tliat the plaintiffls justification is good, and

The demurrer must he overruled.